MacKINNON, Circuit Judge
(concurring):
My views concur with the result reached by the opinion by Judge Richey1 that the Committee on Unauthorized Practice, as appointed by the District of Columbia Court of Appeals2, has absolute immunity in exercising the inherent judicial power delegated to it by the court in determining compliance with the laws and rules governing the practice of law in the District of Columbia. I would also agree with the rationale of Judge Richey’s opinion if the investigative/advocatory dichotomy was the sole consideration. However, I write separately because I consider the outcome of this case as being controlled by the recent decision of the Supreme Court in Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978)3 which I consider to be a stronger basis for decision.
The members of the Unauthorized Practice of Law Committee of the District of *37Columbia Court of Appeals are appointed by the “Court” and the Committee’s rules become operative only with “the approval of the Court.”4 Therefore, it is my opinion that the Committee members must be considered to be officers of the Court in carrying out their assigned responsibilities, since they exercise directly delegated judicial jurisdiction, are appointed by the Court to act in such capacity and “receive such compensation and necessary expenses as the Court may approve.”5 Of course, all attorney’s are ‘‘officers of the Court” but the Committee members in exercising their delegated jurisdictions here served as “officers” of the Court in an additional capacity that was principally judicial. Appellants are thus clearly in error in their contention that the members of the Committee are nothing more than “lawyers in private practice” who receive no compensation “paid from the public fisc.”6
I. FACTUAL BACKGROUND
A: The Statute and Rules.
Congress, by statute, has authorized the District of Columbia Court of Appeals by “rules” to regulate the admission, censure, suspension and expulsion of members of its bar:
(a) The District of Columbia Court of Appeals shall make such rules as it deems proper respecting the examination, qualification, and admission of persons to membership in its bar, and their censure, suspension, and expulsion.
(b) Members of the bar of the District of Columbia Court of Appeals shall be eligible to practice in the District of Columbia courts.
(c)Members of the bar of the United States District Court for the District of Columbia in good standing on April 1, 1972, shall be automatically enrolled as members of the bar of the District of Columbia Court of Appeals, and shall be subject to its disciplinary jurisdiction. (July 29, 1970, Pub.L. 91-358, § 111, title I, 84 Stat. 521.)
D.C.Code, § 11-2501, 84 Stat. 521.
This confers essentially identical authority upon the District of Columbia Court of Appeals over the practice of law, as is exercised by the Supreme Courts of the states, a detailed discussion of which is contained in Judge Delhant’s outstanding opinion in Niklaus v. Simmons, 196 F.Supp. 691 (D.Neb.1961). Pursuant to this authority of the District of Columbia Court of Appeals by rule has integrated the Bar of the District of Columbia, has approved such rules and regulations as it deemed necessary to carry out the provisions of its rule relating to the Unauthorized Practice of Law in the District of Columbia, and has appointed the Committee on the Unauthorized Practice of Law, the members of which are the appellees here.
The District of Columbia Court of Appeals Rules relating to the Unauthorized Practice of Law were promulgated following the establishment of the Court by the District of Columbia Court Reorganization Act of July 29, 1970, P.L. 91-358, 84 Stat. 475, D.C.Code 11-101 et seq. See specifically, § 11-701 et seq. The Rule in force when this action was started was adopted on September 28, 1973 and is set forth in the margin.7
*38Paragraph (5) of that rule expressly recognized the right of practitioners who are duly authorized to appear before federal agencies to do so without being required to become members of the District of Columbia Bar but prohibited persons who were not enrolled to practice law in the District of Columbia from regularly engaging in the practice of law in the District of Columbia, or in holding themselves out in any manner as so authorized or qualified.-
The 1973 rules were subsequently modified in some respects on November 6, 1975. Since the events here transcended both *39rules the modified rules are also set out.8 After amendment the prohibition against nonadmitted persons from regularly engaging on the practice of law or from holding *40themselves out as authorized to do so was retained in haec verba, but paragraph (5) was replaced with paragraph (7) reading as follows:
(7) Nothing herein shall prohibit any person from practicing before any department, commission, or agency of the United States to the extent that such practice is authorized by any rule or regulation of any such department, commission or agency, provided the person is not otherwise regularly engaged in the practice of law in the District of Columbia or is not in any manner, except as permitted by the license granted by such department, commission or agency, holding himself out as authorized or qualified to practice law in the District of Columbia without having become an enrolled active member of the Bar. This rule shall not be construed to repeal, supersede or modify any law, rule or regulation which relates to practice before any department, commission or agency of the United States.
On July 18, 1975 when appellant’s complaint was filed, the Rules of the District of Columbia Court of Appeals set forth a description of some of the acts which constituted the “practice of law.”9 This Rule was subsequently amended on November 6, 1975, as set forth above.10
(B) The Simonses’ Practice.
On April 12, 1974 the District of Columbia Court of Appeals Committee on Unauthorized Practice of Law sent a letter to Mr. Simons pointing out that the District of Columbia Bar had furnished the Committee with his name as one of the persons who through “some type of listing, such as the telephone directory, appear to be holding themselves out as attorneys in the District of Columbia”11 in possible violation of Rule 46 II (b)(6).
Mr. Simons responded by a letter dated April 17, 1974 that he was admitted to practice in the New York State Courts, the Supreme Court of the United States and the United States Courts of Appeals for the District of Columbia, Fifth and Tenth Circuits. He also asserted that his practice was before the federal agencies, primarily the Federal Power Commission, and the federal appellate courts on review of federal agency actions. While acknowledging that he was not admitted to practice before the local courts in the District of Columbia he asserted that “I have never held myself out as authorized to practice before the local courts of the District of Columbia or to advise on local law nor have I at any time engaged in such practice”.12 He added further, “I certainly do not regard the list*41ing of my name as a lawyer in the Washington telephone directory as a representation that I practice, or intend to practice, in the local court system.”13 He did not, however, contend that his listing in the Washington telephone directory under “Lawyers” did not constitute a “holding out [that he was] authorized to practice law in the District of Columbia.”
The Chairman of the Committee on Unauthorized Practice, Mr. Edgar T. Bellinger, replied on April 24, 1974 to Mr. Simon’s letter with the contention that:
We note that you are not admitted to practice in the District of Columbia and that you indicated your practice is before federal agencies.
As you are no doubt aware, if one engages in law practice in the District of Columbia or holds himself out as authorized to practice law in the District of Columbia he must be a member of the District of Columbia Bar. Law practice, of course, includes law practice involving federal agencies and Appellate Courts. It is not limited merely to appearances before the local courts or general practice involving local law.
Furthermore, it should be noted that in both the telephone book and your stationery you refer to yourself as a lawyer [with a Law office in the District of Columbia but] with no indication that you are not admitted in the District of Columbia. Both constitute means of holding out the right to practice in this jurisdiction.
Accordingly, you should take steps to become properly admitted to practice in this jurisdiction or cease any holding out as an attorney in the District of Columbia or the maintenance of a law office in the District of Columbia.14
Mr. Simon countered that the decision of the United States Supreme Court in Sperry v. Florida, 373 U.S. 379, 83 S.Ct. 1322, 10 L.Ed.2d 428 (1963) was controlling in the matter, allowed him to so hold out and subsequently in a letter of February 17, 1975 he more fully asserted this position. Previously on December 2, 1974, Mr. Bellinger had suggested a personal conference might resolve the matter.
By letter of March 4, 1975, Mr. Bellinger set forth the Committee’s understanding of Mr. Simon’s position:
We understand from your letter that you take the position that your law practice is limited to administrative law practice, and that, as a result, you are not subject to the jurisdiction of the [District of Columbia] Court. You therefore are declining to seek to become qualified to practice law in this jurisdiction, and will continue your present practice. The Committee will consider the matter in the light of your response, and determine what course of action it deems appropriate under the circumstances.
Sometime later an attorney for the Simonses appeared before the Committee on July 9,1975 and afterwards wrote a letter to the Chairman which discussed that meeting. It appears from that letter that the Committee might have taken the position that Rule 46 II (b)5 prohibits the maintenance of an office in the District of Columbia of the type which the Simonses asserted they maintained.
(C) The Simonses' lawsuit against the Committee Members.
While the matter was in this posture, on July 18, 1975 the Simonses brought the instant complaint against all the members of the Court’s Committee on Unauthorized Practice of Law, for a temporary restraining order, declaratory injunction and other relief.15 The complaint alleged jurisdiction *42under 28 U.S.C. § 1331(a), 2201. and 2202 and alleged that the appellants did not, and had not appeared before the Superior Court of the District of Columbia of the District of Columbia Court of Appeals, or their predecessor courts and that the appellants had never rendered legal advice on any matter of local law. The complaint also alleged that plaintiffs’ clients were all located outside the District of Columbia.16 The gist of the Simonses’ cause of action was set forth in paragraph 8 of the complaint:
The defendants are interfering with the plaintiffs’ right and license to practice before the Federal Power Commission and the Federal Courts in violation of the Supremacy Clause. Their right to practice before the Federal Power Commission and the Federal Appellate Courts are set forth in 28 U.S.C. § 2071; Supreme Court Rule 5; Federal Rules of Appellate Procedure Rule 46; United States Court of Appeals for the District of Columbia Circuit Rule 5; 15 U.S.C. § 717 o; 18 C.F.R. § 1.4.
The complaint also broadly alleged violations of the plaintiffs’ rights under the Fifth and Fourteenth Amendments, and of plaintiff’s right to freedom of travel, speech and association. The complaint further alleged that the defendants were denying plaintiffs due process of law by stigmatizing them as being engaged in the unauthorized practice of law.
(D) The Relevant Issues.
The procedural history of the Simonses’ action is set forth in detail in Judge Richey’s opinion and it is unnecessary to duplicate it here. As there indicated we are dealing with the Simonses’ appeal from the grant of summary judgment dismissing their complaint. At the time the complaint was filed the Committee had decided to drop the Bar Association’s complaint. Two views are now advanced which would have us arrive at different results in deciding the appeal. One view is that the Committee and its acts are to be characterized in the investigatory/advocatory dichotomy as being investigative in nature and entitled only to qualified immunity. The other view is that the character of the Committee and its acts when considered in the same dichotomy are quasi-judicial in character. According to this view the Committee had sufficiently focused on a particular case so that absolute immunity attaches to the Committee’s actions.
I agree with this latter conclusion because I do not consider the Committee’s acts to have been in the investigative category. So far as the suggested dichotomy is concerned the investigative phase of the case was completed, by the Bar Association, before the Committee began its consideration of the matter. Under such circumstances, since the Committee was exercising actual judicial authority, as delegated to it by the Court of Appeals, it is unnecessary *43to engage in any dissection of the Committee’s action into investigatory and advocatory activities.
This matter came before the Committee for decision when the Bar Association reported to the Committee that the Simonses were not admitted to the D.C. Bar, yet were listing themselves in the District of Columbia telephone directory as “Lawyers”. Following a letter from the Committee, the Simonses admitted these facts but contended their listing was proper because they limited their practice to federal courts and agencies before which they were admitted to practice. That was all the investigation that was necessary before the Committee could proceed to hear the matter and decide what course to take. The essential issue to be decided was whether such unrestricted “holding [themselves] out” within the District of Columbia as “Lawyers” was a sufficient showing of probable cause of a violation of the Rule to justify a decision that the case should be presented to “a judge of [the District of Columbia Court of Appeals] designated by the Chief Judge and [the decision thereon would be] subject to review in the usual appellate practice upon application . . . ”17.
In hearing that matter and making the decision that the matter should be dropped the members of the Committee were acting in substantially the same capacity, and making essentially the same decision as a Magistrate in a preliminary hearing, i. e., determining whether probable cause had been shown that a violation had been committed. If the matter under consideration had been more egregious, the Committee could have been considered to be acting in much the same capacity as a Grand Jury which generally only considers felonies.
In functioning as it did the Committee members were acting in a judicial capacity and are entitled to absolute immunity. The case had proceeded beyond the stage where it was investigatory. In this latter respect I agree with Judge Richey’s opinion that the type of investigation that is referred to as being subject to only qualified immunity is that akin to police work, search and seizure, and the like.
The court in Briggs v. Goodwin, 186 U.S.App.D.C. 179, 189, 569 F.2d 10, 20 (D.C.Cir. cert. denied 437 U.S. 904, 98 S.Ct. 3089, 57 L.Ed.2d 1133 (1977)), stated:
As the Supreme Court observed, the Ninth Circuit’s affirmance in Imbler deliberately left undisturbed earlier decisions in that dourt and others which had held that prosecutors are entitled to only a qualified immunity for conduct performed in an investigative or administrative capacity.
The court then cited the following cases; the material in brackets summarizes the nature of the conduct being examined in each action: Apton v. Wilson, 165 U.S.App.D.C. 22, 506 F.2d 83 (D.C.Cir.1977) [alleging planning of mass arrests during demonstration]; Guerro v. Mulhearn, 498 F.2d 1249 (1st Cir. 1974) [alleged wiretapping using warrant obtained using perjured testimony]; Hampton v. Chicago, 484 F.2d 602 (7th Cir. 1973) cert. den. sub nom. 415 U.S. 917, 94 S.Ct. 1413, 39 L.Ed.2d 471 (1974) [alleged prosecutor participation in police raid on apartment occupied by Black Panthers with intent to deprive occupants of constitutional rights]; Littleton v. Berbling, 468 F.2d 389 (7th Cir. 1972), rev’d. O’Shea v. Littleton, 414 U.S. 488, 94 S.Ct. 669, 38 L.Ed.2d 674 (1974) and vacated Spomer v. Littleton, 414 U.S. 514, 94 S.Ct. 685, 38 L.Ed.2d 694 (1974) [allegations that prosecutor used criminal justice system to break boycott by blacks against white merchants allegedly engaging in racially discriminatory treatment]; Dodd v. Spokane County, 393 F.2d 330 (9th Cir.1972) [allegations that prosecutor conspired with police through intimidation to coerce plaintiff to testify falsely in criminal trial]; Robichaud v. Ronan, 351 F.2d 533 (9th Cir.1965) [alleged malicious prosecution to coerce confession]; Tomko v. Lees, 416 F.Supp. 1137 (W.D.Pa.1965) [alleged coercion by prosecutor and police to force plaintiff to act as informant]; Burkhart v. Saxbe, 397 F.Supp. 499 (E.D.Pa.1975) [al*44leged warrantless wiretapping and continuing disclosure of conversations intercepted]; Madison v. Purdy, 410 F.2d 99 (5th Cir. 1969) later appeal, Madison v. Gerstein, 440 F.2d 338 (5th Cir. 1971) [allegation of conspiracy by sheriff and prosecutor to deny plaintiffs custody of their child and subjection to unlawful search]; and Ames v. Vavreck, 356 F.Supp. 931 (D.Minn.1973) [alleged prosecutor involvement in raid on house and warrantless seizure of documents].
Clearly, none of these cases involve the type of activity in which the Committee was involved or remotely resembles the actions in these cases. This appeal does not present us with activity remote from the judicial process. Rather, it presents a question close to the heart of the judicial responsibility for regulating admission to the bar, and its corollary of courts policing unauthorized practice.
II. THREE RECENT DECISIONS RELATING TO IMMUNITY-
The ultimate decision here brings into play three cases, two of which are from the United States Supreme Court and a case from this circuit: (1) Imbler v. Patchman, 424 U.S. 409, 96 S.Ct. 2894, 47 L.Ed.2d 895 (1976); (2) Briggs v. Goodwin, 186 U.S.App.D.C. 179, 569 F.2d 10 (D.C.Cir.1977) cert. denied sub nom. 437 U.S. 904, 98 S.Ct. 3089, 57 L.Ed.2d 1133 (1978); and (3) Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978). A discussion of these decisions is necessary to a determination of the contradictory positions that are urged upon us by the respective parties. Imbler, a Supreme Court case and Briggs, a case in this circuit, are most strongly urged upon us in support of qualified immunity.
1. Imbler v. Patchman, 424 U.S. 409, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976) involved a damage action by a plaintiff who had been convicted of murder. The plaintiff unsuccessfully petitioned a state court for a writ of habeas corpus on the grounds of newly discovered evidence and an allegation that the prosecutor had knowingly used false testimony in obtaining a murder conviction against him. Later, a federal court released him on a writ of habeas corpus on the same showing. He then brought an action against the prosecutor and others under the Federal Civil Rights Act, 42 U.S.C. § 1983 (1976) seeking damages for loss of liberty caused by what he alleged was an unlawful prosecution. In this action the United States District Court, the Court of Appeals and the Supreme Court all held that the state prosecutor was absolutely immune from any liability for damages sought in a civil suit under § 1983 for alleged violation of Imbler’s constitutional rights. The ratio decidendi of the opinion was that limiting a prosecutor to qualified immunity would operate to deprive the public of vigorous and fearless prosecution of crimes; and often would act to prejudice convicted defendants by introducing the extraneous consideration of the prosecutor’s liability for monetary damages into applications for post conviction releases that should be granted solely to ensure justice.
Notwithstanding the decision that the prosecutor was entitled to absolute immunity the opinion also discussed various aspects of some activities of prosecutors that might not be so entitled. First, the court held:
We agree with the Court of Appeals that respondent’s activities were intimately associated with the judicial phase of the criminal process, and thus were functions to which the reasons for absolute immunity apply with force. We have no occasion to consider whether like or similar reasons require immunity for those aspects of the prosecutor’s responsibility that cast him in the role of an administrator or investigative officer rather than that of advocate. We hold only that in initiating a prosecution and in presenting the State’s case, the prosecutor is immune from a civil suit for damages under § 1983. 424 U.S. at 430-31, 96 S.Ct. at 995. (footnotes omitted)
Justice Powell then added the following footnote to his opinion, in which all participating Justices joined in the judgment:
We recognize that the duties of the prosecutor in his role as advocate for the *45State involve actions preliminary to the initiation of a prosecution and actions apart from the courtroom. A prosecuting attorney is required constantly, in the course of his duty as such, to make decisions on a wide variety of sensitive issues. These include questions of whether to present a case to a grand jury, whether to file an information, whether and when to prosecute, whether to dismiss an indictment against particular defendants, which witnesses to call, and what other evidence to present. Preparation, both for the initiation of the criminal process and for a trial, may require the obtaining, reviewing, and evaluating of evidence. At some point, and with respect to some decisions, the prosecutor no doubt functions as an administrator rather than as an officer of the court. Drawing a proper line between these functions may present difficult questions, but this case does not require us to anticipate them.
424 U.S. at 431, n.33, 96 S.Ct. at 995, n.33.
2 Briggs v. Goodwin, 186 U.S.App.D.C. 179, 569 F.2d 10 (D.C.Cir.1977), cert. denied sub nom. 437 U.S. 904, 98 S.Ct. 3089, 57 L.Ed.2d 1133 (1978).
In the year following Imbler v. Patchman we rendered our decision in Briggs v. Goodwin, supra, which interpreted and applied the investigatory/advocatory dichotomy to deny absolute prosecutorial immunity to a Department- of Justice prosecutor who was conducting a grand jury investigation. It was alleged that he had knowingly testified falsely in open court, in answer to a single question by the judge supervising the grand jury who inquired whether ahy government informants were among the members of the target organization who had been subpoenaed to testify as witnesses. The prosecutor’s activity in so testifying in connection with the investigation was held by the court to be of an investigatory nature, rather than advocatory, and therefore to be entitled only to qualified immunity.18 Our decision recognized that the case was unique and was not within the ambit of those numerous cases that hold prosecutors generally are entitled to absolute immunity for quasi-judicial activities. The opinion recognized that:
The vast majority of cases cited [by the government] involve claims arising from prosecutorial acts which unquestionably qualify for immunity under Imbler, e. g., the decision to initiate a criminal prosecution or the orchestration of an ensuing criminal trial, 186 U.S.App.D.C. at 191, 569 F.2d at 22 (footnote omitted).
3 Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978).
Nine months after our decision in Briggs the Supreme Court issued its opinion in Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978). This lawsuit sought damages from officials of the Department of Agriculture following an unsuccessful proceeding brought by the Department to revoke or suspend the registration of a commodity futures commission company. Following the failure of the agency’s disciplinary proceeding Economou filed an action for damages alleging violations of various constitutional rights. The defendants included the Secretary of Agriculture, the Assistant Secretary, the Judicial Officer, the Chief Hearing Examiner and the Department attorney who prosecuted the proceeding.
The District Court held that the officials were entitled to absolute immunity and on that ground dismissed the action. However, the Court of Appeals reversed, holding that the officials were only entitled to qualified immunity, a determination reversed by the Supreme Court.
The majority opinion, by Justice White, discussed several questions reserved by the Court in Imbler and stated that while qualified immunity from liability for damages should be the general rule with respect to those in the executive department, there were some officials whose special functions require the full exemption from liability afforded by absolute immunity. In applying this premise, the Court held that per*46sons who perform adjudicatory functions within agencies, where safeguards in administrative procedures tend to assure correctness of adjudications, are entitled to absolute immunity from liability for damages for their judicial acts.
The Court also decided that agency officials who perform functions analogous to those of a prosecutor are entitled to absolute immunity to assure that prosecutorial, decisions with respect to agency proceedings will be made free from intimidation or harassment. This absolute immunity was also held applicable to the acts of agency attorneys in arranging and presenting evidence in an agency proceeding. The remarks of the Court in Butz as to these particular functions are particularly pertinent here because both cases involved the acts of individuals acting for the government in disciplinary proceedings. The Court stated:
If a civil action could be maintained against a judge by virtue of an allegation of malice, judges would lose “that independence without which no judiciary [can] either be respectable or useful.” . Thus, judges were held to be immune from civil suit “for malice or corruption in their action whilst exercising their judicial functions within the general scope of their jurisdiction.” 36
438 U.S. at 509, 98 S.Ct. at 2912.
The principle of Bradley [v. Fisher, 13 Wall. 335, 20 L.Ed. 646 (1872)] was extended to federal prosecutors through the summary affirmance in Yaselli v. Goff, 275 U.S. 503 [48 S.Ct. 155, 72 L.Ed. 395] (1927), aff’g [mem], 12 F.2d 396 (CA2 1926). The Court of Appeals in that case discussed in detail the common-law precedents extending absolute immunity to parties participating in the judicial process: judges, grand jurors, petit jurors, advocates, and witnesses. Grand jurors had received absolute immunity “ ‘lest they should be biased with the fear of being harassed by a vicious suit for acting according to their consciences (the danger of which might easily be insinuated where powerful men are warmly engaged in a cause and thoroughly prepossessed of the justice of the side which they espouse).’ ” Id. [12 F.2d], at 403, quoting 1 W. Hawkins, Pleas of the Crown 349 (6th ed. 1787). The court then reasoned that “ ‘[t]he public prosecutor, in deciding whether a particular prosecution shall be instituted or followed up, performs much the same function as a grand jury.’ ” [Id.], 12 F.2d, at 404, quoting Smith v. Parman, 101 Kan. 115 [116], 165 P. 663 (1917). The court held the prosecutor in that case immune from suit for malicious prosecution and this Court, citing Bradley v. Fisher, supra, affirmed.
We recently reaffirmed the holding of Yaselli v. Goff in Imbler v. Pachtman [424 U.S. 409, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976)], supra, a suit against a state prosecutor under § 1983. The Court’s examination of the leading precedents led to the conclusion that “[t]he common-law immunity of a prosecutor is based upon the same considerations that underlie the common-law immunities of judges and grand jurors acting within the scope of their duties.” [Id.], 424 U.S., at 422-423 [96 S.Ct., at 991]. The prosecutor’s role in the criminal justice system was likely to provoke “with some frequency” retaliatory suits by angry defendants. Id., at 425 [96 S.Ct., at 992]. A qualified immunity might have an adverse effect on the functioning of the criminal justice system, not only by discouraging the initiation of prosecutions, see id., at 426 n. 24 [96 S.Ct., at 993], but also by affecting the prosecutor’s conduct of the trial:
*47“Attaining the system’s goal of accurately determining guilt or innocence requires that both the prosecution and the defense have wide discretion in the conduct of the trial and the presentation of evidence. . If prosecutors were hampered in exercising their judgment as to the use of witnesses by concern about resulting personal liability, the triers of fact in criminal cases would often be denied relevant evidence.” Id., at 426 [96 S.Ct., at 993].
In light of these and other practical considerations, the Court held that the defendant in that case was entitled to absolute immunity with respect to his activities as an advocate, “activities [which] were intimately associated with the judicial phase of the criminal process, and thus were functions to which the reasons for absolute immunity apply with full force.” Id., at 430 [96 S.Ct., at 995.]37
438 U.S. at 509-511, 98 S.Ct. at 2912-2913.
We think that the Court of Appeals placed undue emphasis on the fact that the officials sued here are — from an administrative perspective — employees of the Executive Branch. . . . Absolute immunity is . necessary to assure that judges, advocates, and witnesses can perform their respective functions without harassment or intimidation.
We think that adjudication within a federal administrative agency shares enough of the characteristics of the judicial process that those who participate in such adjudication should also be immune from suits for damages.
438 U.S. at 511-513, 98 S.Ct. at 2913-14. (emphasis added) And in my view the court’s Unauthorized Practice of Law Committee in passing initially on complaints against lawyers was acting more judicially than federal administrative agencies in their adjudications.
There can be little doubt that the role of the modern federal hearing examiner or administrative law judge within this framework is “functionally comparable” to that of a judge. His powers are often, if not generally, comparable to those of a trial judge: he may issue subpoenas[19], rule on proffers of evidence, regulate the course of the hearing, and make or recommend decisions. See § 556(c). More importantly, the process of agency adjudication is currently structured so as to assure that the hearing examiner exercises his independent judgment on the evidence before him, free from pressures by the parties or other officials within the agency.
438 U.S. at 513, 98 S.Ct. at 2914.
In light of these safeguards, we think that the risk of an unconstitutional act by one presiding at an agency hearing is clearly outweighed by the importance of preserving the independent judgment of these men and women. We therefore hold that persons subject to these restraints and performing adjudicatory functions within a federal agency are entitled to absolute immunity from damages liability for their judicial acts. Those who complain of error in such proceedings must seek agency or judicial review.
438 U.S. at 514, 98 S.Ct. at 2915.
We also believe that agency officials performing certain functions analogous to those of a prosecutor should be able to claim absolute immunity with respect to such acts. . . . Because the legal remedies already available to the defendant in such a proceeding provide sufficient checks on agency zeal, we hold that those officials who are responsible for the decision to initiate or continue a proceeding subject to agency adjudication are *48entitled to absolute immunity from damages liability for their parts in that decision.
438 U.S. at 515-516, 98 S.Ct. at 2916 (emphasis added). The statement in italics has particular application here.
We turn finally to the role of an agency attorney in conducting a trial and presenting evidence on the record to the trier of fact. We can see no substantial difference between the function of the agency attorney in presenting evidence in an agency hearing and the function of the prosecutor who brings evidence before a court.40 . . . We therefore hold that an agency attorney who arranges for the presentation of evidence on the record in the course of an adjudication is absolutely immune from suits based on the introduction of such evidence.
438 U.S. at 516-517, 98 S.Ct. at 2916 (emphasis added).
The upshot of the Supreme Court’s decision in Butz v. Economou was to remand the case to the Court of Appeals and the District Court to apply the principles enunciated in its opinion. On remand, as Judge Richey’s opinion notes at page 28, the only individuals in the Department of Agriculture who were held not to be entitled to absolute immunity were two auditors for whom absolute immunity was never claimed. Butz v. Economou, 466 F.Supp. 1351, 1360 (S.D.N.Y.1979).
It is apparent that Butz decided some of the immunity issues with respect to prosecutors and other participants in enforcement proceedings that were left open in Imbler. It is also apparent that the members of the Court appointed Committee on the Unauthorized Practice of Law were clearly exercising delegated judicial authority when they were required to determine whether probable cause had been shown that the Simonses by their telephone listing and stationery, were holding themselves out as practicing law in the District of Columbia in violation of the Court’s Rules. Accordingly, reasoning a fortiori from Butz and because this case is distinguishable from Briggs,20 I concur in the conclusion that the members of the Court’s Committee are entitled to absolute immunity.
Our opinion in Briggs issued on September 21, 1977 and the Supreme Court issued its opinion in Butz v. Economou, supra, nine months later on June 29,1978. Butz is thus controlling as the latest decision on the subject and its facts are closer to the Simonses’ case than were the facts in Briggs. Both Butz and Simons involved attempts by supervisory boards to discipline persons who were subject to their jurisdiction although in both instances no person was disciplined, yet damage suits were subsequently brought against those members of the government who participated in the aborted proceedings. In Butz the board and others active in the disciplinary proceeding were found to be exercising a quasi-judicial function and entitled to absolute immunity even though they were all members of and appointed by, the executive branch of government. In Simons all persons involved were appointed by the judiciary and they were performing inherently judicial functions that had been specifically delegated to them by the court. They were also compensated by the court for their services and expenses. Butz v. Economou holds that federal executive officials only have qualified immunity except where they show a special need for a full exemption from liability. In that case the special showing that was deemed sufficient to justify absolute immunity for the involved officials is more than duplicated by the Committee members here, even if we *49were to treat them as prosecutors. In addition, the Committee members here were performing a judicial function of the utmost importance as duly appointed officers of the Court to serve for regular terms.
If the members of the executive branch who participated in the disciplinary proceeding in Butz were entitled to absolute immunity, here the court appointed committee members carrying out an inherent judicial responsibility were even more entitled to absolute immunity. The Committee’s action here is more distinctly judicial than that involved in Kissell v. Breskow, 579 F.2d 425 (7th Cir. 1978) where the Executive Secretary of the Disciplinary Commission of Indiana (a state agency consisting of members appointed by the Indiana Supreme Court) was held entitled to quasi-judicial immunity in referring a grievance involving an attorney to the Disciplinary Commission of the state Bar in alleged violation of constitutional rights of one of his clients.
In reaching the above conclusion it is unnecessary to go to any length to distinguish Simons from Briggs. The two cases distinguish themselves by the nature of the official behavior that was subject of the appellants’ complaints. In Briggs the claim was made that the prosecutor exceeded his authority by committing a criminal offense when testifying as a witness in connection with a grand jury investigation that he was conducting. The court held such conduct to be investigative, not advocatory, and so entitled only to qualified immunity. In Simons we find that the Committee was merely making the judicial determination as to whether probable cause was shown to support a complaint from the Bar Association that the Simonses were in violation of the Court’s Rules on practicing law. The Committee decided that the Simonses' conduct did not justify further proceedings. It is thus not necessary to further consider the investigatory/advocatory dichotomy. With respect to Briggs it should also be stated, as Judge McGowan’s opinion recognizes, that such case represented an exception from the “incontestable” general rules that “prosecutors enjoy absolute immunity for acts done in the performance of their official functions [which generally involve] the decision to initiate a criminal prosecution or the orchestration of an ensuing criminal trial.” 186 U.S.App.D.C. at 191, 569 F.2d at 22. Thus, if the Committee members were likened to prosecutors the nature of the function they performed would still qualify them for absolute immunity.
My conclusion is also supported by a long line of cases which apply the rule of absolute immunity for quasi-judicial activity to a number of situations involving noncourt personnel who were acting more remotely from direct judicial authority than the Committee members here. Tenney v. Brandhove, 341 U.S. 367, 71 S.Ct. 783, 95 L.Ed. 1019 (1951) [legislators]; Butz v. Economou, supra, [Agriculture Department Officials]; Bershad v. Wood, 290 F.2d 714 (9th Cir. 1961) [Internal Revenue Service Agents]; Bauers v. Heisel, 361 F.2d 581 (3rd Cir. 1966) [en banc] cert. denied, 386 U.S. 1021, 87 S.Ct. 1367, 18 L.Ed.2d 457 (1967) [Prosecutor for indictments obtained against minor]; Brown v. Dunne, 409 F.2d 341, 343 (7th Cir. 1969 [Court clerk]; Dieu v. Norton, 411 F.2d 761, 763 (7th Cir. 1969) [Court clerk and court reporter]; Burkes v. Callion, 433 F.2d 318, 319 (9th Cir. 1970) cert. denied 403 U.S. 908, 91 S.Ct. 2217, 29 L.Ed.2d 685 (1971) [Probation officer and court-appointed psychiatrist in submitting reports]; Pope v. Chew, 521 F.2d 400, 405 (4th Cir. 1975) [Probation officer in submitting parole and pardon recommendations]; Johnson v. Reagan, 524 F.2d 1123, 1124 (9th Cir. 1975) [legislators]; Hoke v. Board of Medical Examiners of State of North Carolina, 445 F.Supp. 1313 (W.D.N.C. 1978) [Medical examination board]; Woolridge v. Virginia, 453 F.Supp. 1333 (E.D.Va.1978) [Welfare Commissioner preparing adoption recommendation at court’s direction].21
*50A judge is absolutely immune for all acts performed within his jurisdiction, even from actions under the civil rights laws. Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978).
A distinction between judges of superior and inferior courts is made but only on the basis of the extent to which a judge may stray from his jurisdiction and still be protected by absolute immunity. A judge of a court of superior or general jurisdiction is not liable for any acts so long as he has not acted in clear absence of all jurisdiction. Id. at 355-57, 98 S.Ct. 1099. A judge of a court of inferior of limited jurisdiction enjoys absolute immunity so long as acts are taken within his jurisdiction. Bradley v. Fisher, 80 U.S. (13 Wall.) 335, 351, 20 L.Ed. 646 (1872), McClain v. Brown, 587 F.2d 389, 390 (8th Cir. 1978).
Judicial action extends beyond those activities which are at the core of the judicial process, such as trying cases or deciding appeals; a judicial acts is one which “may normally be corrected on appeal.” Gregory v. Thompson, 500 F.2d 59, 64 (9th Cir. 1974). Since judicial immunity extends to state Supreme Court Justices in actions arising out of disbarment proceedings, Gately v. Sutton, 310 F.2d 107, 149 (10th Cir. 1962), should court-appointed Committee members acting within the parameters of their assignment be accorded only a qualified immunity standard?
An immunity claim is evaluated not on the title of the officer but oh whether the conduct complained of involves the “performance of a judicial or quasi-judicial function.” Hoke v. Board of Medical Examiners of State of N. C., 445 F.Supp. 1313, 1314 (W.D.N.C.1978). The immunity afforded the Committee must be assessed on the basis of the Committee’s function. That analysis causes me to conclude that absolute immunity is the appropriate standard to be applied here and that, as a result, the district court properly granted summary judgment for the defendants. Accordingly, I join in the judgment affirming the District Court.

. This opinion follows Judge Richey’s as I consider it to be supplemental to his opinion.


. This District of Columbia Court of Appeals is entirely separate from the United States Court of Appeals for the District of Columbia Circuit, commonly referred to as the United States Circuit Court. The District of Columbia Court of Appeals and the State Supreme Courts have relatively similar jurisdictions within their territories, while the United States Court of Appeals for the District of Columbia.Circuit is the federal appellate Court of the Circuit and possesses all the jurisdiction of the ten other United States Circuit Courts of Appeal and in addition has some special federal jurisdiction as well as some jurisdiction in a few local District of Columbia matters.


.See pp. 44—47 of 207 U.S.App.D.C., pp. 794-797 of 643 F.2d, infra.


. Rule 46 II (a).


. Rule 46 II (a) (2),


. Appellant’s Br. 17.


. Rule 46 II. UNAUTHORIZED PRACTICE OF LAW.
(a) Committee on Unauthorized Practice of Law.
The Court shall appoint a standing committee known as the Committee on Unauthorized Practice of Law consisting of six members of the Bar of this Court. One-third of those first appointed shall serve for the term of one' year, one-third for two years, and the remainder and all thereafter for the term of three years and until their successors have been appointed. In case of vacancy caused by death, resignation or otherwise, a successor appointed shall serve the unexpired term of his predecessor. When a member holds over after the expiration of the term for which he was appointed, the term he serves after the expiration of the term for which he was appointed shall be part of a new term. No member shall be appointed to serve *38longer than two consecutive regular three year terms.
Subject to the approval of the Court, the Committee shall adopt such rules and regulations as it deems necessary to carry out the provisions of this rule. The members of the Committee shall receive such compensation and necessary expenses as the Court may approve.
(b) Practice of Law in the District of Columbia.
No individual shall regularly engage in the practice of law in the District of Columbia or in any manner hold himself out as authorized or qualified to practice law in the District of Columbia unless he is an enrolled active member of the Bar.
(1)No person, firm, association, bank or corporation shall, in the District of Columbia, advise or counsel any person on matters affecting legal rights, or practice or appear as an attorney at law for a person other than himself in any court, or furnish an attorney or attorneys to render legal services; or hold himself out to the public as being entitled to practice; or in any other manner assume to be an attorney at law, or assume, or use or advertise the title of lawyer, attorney or counselor, or any equivalent title, in such manner as to convey the impression that he is entitled to practice law, or in any manner advertise that he either alone or together with any other persons or person maintains an office for the practice of law in the District of Columbia, without being a member of the Bar; provided that nothing contained herein shall prevent accountants and trust companies and banks with trust departments from performing such acts as may be authorized within the statements of principles between the American Bar Association and their respective professional groups as the same are set forth in the Martindale-Hubbell Law Directory; or prevent life insurance underwriters from performing such acts as may be authorized by the statements of principles between the Bar Association of the District of Columbia and the District of Columbia Life Underwriters Association, Inc., and The American Society of Chartered Life Underwriters; or prevent realtors from performing such acts as may be authorized by the statements of principles between the Bar Association of the District of Columbia and the Washington Board of Realtors, Inc., as published in the D.C. Bar Journal, page 16, Volume 35 # 8-10 (August-September-October, 1968); or prevent Title Insurance Companies from performing such acts as may be authorized by the Statement of Principles dated February 20, 1975 between the District of Columbia Bar and the Title Insurance Companies signatory thereto.
(2) The practice of law as used in this rule shall include, but is not limited to, appearing for a person other than himself as attorney in any court, or preparing deeds, mortgages, contracts, assignments, discharges, leases, trust instruments or any other instruments affecting real or personal property or any interest therein, or wills, codicils, or any other instruments affecting the disposition of property or decedents’ estate, or pleadings of any kind in any action brought before any court.
(3) Nothing herein shall prohibit a person from appearing and participating in a particular action or proceeding in any court in the District of Columbia if special permission therefor has been granted by any such court.
(4) Nothing herein shall prohibit any person employed by the United States or by any department, commission, or agency of the United States, whether as a lawyer or otherwise, from performing and carrying out the duties and functions of his office, except to the extent that such duties include practice before a court of the District of Columbia, in which case he shall either become a member of the Bar of such court or obtain special permission therefor.
(5) Nothing herein shall prohibit any person from practicing before any court of the United States, or before any department, commission, or agency of the United States to the extent that such practice is authorized by any rule or order of such court or by any rule or regulation of any such department or agency. This rule shall not be construed to repeal, supersede or modify any law, rule or regulation which relates to practice before any court, department, commission or agency of the United States.
(6) Violations of the aforegoing provisions of this rule shall be punishable as contempt and subject to injunctive relief in a proceedings to be commenced by the Committee on Unauthorized Practice. Such proceedings shall be conducted before a judge of this court designated by the Chief Judge and subject to review in the usual appellate practice upon application, by either the petitioning Committee on Unauthorized Practice or the respondent, filed with the Clerk within ten days from the entry of the judgment by the hearing judge.


. Rule 46 II. UNAUTHORIZED PRACTICE OF LAW.
(a) Committee on Unauthorized Practice of Law.
(1) The Court shall appoint a standing committee known as the Committee of Unauthorized Practice of Law consisting of six members of the Bar of this Court. The Chairman and Vice Chairman shall be designated by the Court. One-third of those first appointed shall serve for the term of one year, one-third for two years, and the remainder and all thereafter for the term of three years and until their successors have been appointed. In case of vacancy caused by death, resignation or otherwise, a successor appointed shall serve the unexpired term of his predecessor. When a member holds over after the expiration of the term for which he was appointed, the term he serves after the expiration of the term for which he was appointed shall be part of a new term. No member shall be appointed to serve longer than two consecutive regular three year terms.
(2) Subject to the approval of the Court, the Committee shall adopt such rules and regulations as it deems necessary to carry out the provisions of this rule. The members of the Committee shall receive such compensation and necessary expenses as the Court may approve.
(b) Practice of Law in the District of Columbia.
(1) No person shall regularly engage in the practice of law in the District of Columbia or in any manner hold himself out as authorized or qualified to practice law in the District of Columbia' unless he is an enrolled active member of the Bar.
(2) No person, firm, association, bank or corporation shall, in the District of Columbia, advise or counsel any person on matters affecting legal rights, or practice or appear as an attorney at law for a person other than himself in any court, or furnish an attorney or attorneys to render legal services; or hold himself out to the public as being entitled to practice; or in any other manner assume to be an attorney at law, or assume, or use or advertise the title of lawyer, attorney or counselor, or any equivalent title, in such manner as to convey the impression that he is entitled to practice law, or in any manner advertise that he either alone or together with any other person or persons maintains an office for the practice of law in the District of Columbia, without being a member of the Bar; provided that nothing contained herein shall prevent accountants and trust companies and banks with trust departments from performing such acts as may be authorized within the statements of principles between the American Bar Association and their respective professional groups as the same are set forth in the Martindale-Hubbell Law Directory; or prevent life insurance underwriters from performing such acts as may be authorized by the statements of principles between the Bar Association of the District of Columbia and the District of Columbia Life Underwriters Association, Inc., and The American Society of Chartered Life Underwriters; or prevent realtors from performing such acts as may be authorized by the statements of principles between the Bar Association of the District of Columbia and the Washington Board of Realtors, Inc., as published in the D.C. Bar Journal, page 16, Volume 35 # 8-10 (August-September-October 1978); or prevent title insurance companies from performing such acts as may be authorized by the statements of principles between The District of Columbia Bar and the Title Insurance Companies, dated February 20, 1975.
(3) The practice of law as used in this rule shall include, but is not limited to, appearing for a person other than himself as attorney in any court, or preparing deeds, mortgages, contracts, assignments, discharges, leases, trust instruments or any other instruments affecting real or personal property or any interest therein, or preparing wills, codicils, or any other instruments affecting the disposition of property or decedents’ estates, or preparing pleadings of any kind in any action brought before any court, or preparing or expressing formal opinions or consulting with respect to any of the foregoing or on any other matters of law.
(4) Nothing herein shall prohibit a person from appearing and participating in a particular action or proceeding in any court of the District of Columbia if special permission therefor has been granted by any such court.
(5) Nothing herein shall prohibit any person employed by the United States or by any department, commission, or agency of the United States, whether as a lawyer or otherwise, from performing and carrying out the duties and functions of his office, except to the extent that such duties include practice before a court of the District of Columbia, in which case he shall either become an enrolled active member of the Bar or obtain special permission therefor.
(6) Nothing herein shall prohibit any person from appearing and participating in a particular action or proceeding before any court of the United States to the extent that such appearance and participation is authorized by any rule or order of such court, provided the person is not otherwise regularly engaged in the practice of law in the District of Columbia or is not in any manner holding himself out as authorized or qualified to practice law in the District of Columbia without having become an enrolled active member of the Bar. This rule shall not be construed to repeal, supersede or modify any law or rule which relates to practice before any court of the United States.
(7) Nothing herein shall prohibit any person from practicing before any department, com*40mission, or agency of the United States to the extent that such practice is authorized by any rule or regulation of any such department, commission or agency, provided the person is not otherwise regularly engaged in the practice of law in the District of Columbia or is not in any manner, except as permitted by the license granted by such department, commission or agency, holding himself out as authorized or qualified to practice law in the District of Columbia without having become an enrolled active member of the Bar. This rule shall not be construed to repeal, supersede or modify any law, rule or regulation which relates to practice before any department, commission or agency of the United States.
(8) Violations of the aforegoing provisions of this rule shall be punishable as contempt and/or subject to injunctive relief in a proceedings to be commenced by the Committee on Unauthorized Practice. Such proceedings shall be conducted before a judge of this court designated by the Chief Judge and subject to review in the usual appellate practice upon application, by either the petitioning Committee on Unauthorized Practice or the respondent, filed with the Clerk within ten days from the entry of the judgment by the hearing judge.


. See Rule 46 II (b)(1) to (5), the text of which is reprinted in n. 7, supra.


. See n. 8, supra.


. Tr. R5A, App. A. A later'letter, see n. 14, infra, also requested information about plaintiff Barbara Simmons, who is married to plaintiff Morton L. Simons; together they practice law under the partnership name of Simons & Simons. The Committee’s response related to the practice of both plaintiffs, as did Mr. Simons’ letters. The plaintiffs state identical causes of action and on appeal the disposition of their respective claims is similarly identical.


. Tr. R5A, App. B. (emphasis added).


. Id.


. Tr. R5A, App. C (emphasis added).


. The prayer for relief also sought preliminary and permanent injunctions, compensatory damages of $150,000, punitive damages of $150,000, reasonable attorney’s fees and “such other and further relief as may appear to be proper . . My discussion of judicial immunity necessarily is limited to the plaintiffs’ damage claims since judicial immunity does not extend to prayers for declaratory or injunctive relief, Pierson v. Ray, 386 U.S. 547, 554, 87 *42S.ct. 1213, 18 L.Ed.2d 288 (1967); U. S. v. McLeod, 385 F.2d 734, 738, n.3 (5th Cir. 1967); Fowler v. Alexander, 478 F.2d 694, 696 (4th Cir. 1973), which in any event were dismissed as moot in the district court, a ruling which was summarily affirmed by a motions panel of this court in an order issued March 3, 1978.


. This fact would be immaterial if plaintiffs were engaging in the practice of law in a manner prohibited by the rules approved by the District of Columbia Court of Appeals since the practice of law extends beyond the visible acts of court appearances to encompass acts performed including, but not limited to,
preparing deeds, mortgages, contracts, assignments, discharges, leases, trust instruments or any other instruments affecting real or personal property or any interest therein, or preparing wills, codicils, or any other instruments affecting the disposition of property or decedents’ estates, or preparing pleadings of any kind in any action brought before any court, or preparing or expressing formal opinions or consulting with respect to any of the foregoing or on any other matters of law. Rule 46 II (b)(3) [emphasis added].
See J. H. Marshall & Associates, Inc. v. Burleson, 313 A.2d 587, 600 (D.C.App.1973); State v. Schumacher, 214 Kan. 1, 519 P.2d 1116, 1121-2 (1974). A letterhead listing a District of Columbia address, without any express limitation on the nature of practice, permits a reasonable inference that the Simonses are engaged in the general practice of law in the District, and provided a basis for the Committee’s inquiry. See, e. g. The Florida Bar v. Moran, 273 So.2d 390 (Fla.1973).


. Rule 46 II (b)(8).


. The case was remanded for further proceedings and is still pending.


 In Pierson v. Ray, 386 U.S. 547 [87 S.Ct. 1213, 18 L.Ed.2d 288] (1967), we recognized that state judges sued on constitutional claims pursuant to § 1983 could claim a similar absolute immunity. The Court reasoned:
“It is a judge’s duty to decide all cases within his jurisdiction that are brought before him, including controversial cases that arouse the most intense feelings in the litigants. His errors may be corrected on appeal, but he should not have to fear that unsatisfied litigants may hound him with litigation charging malice or corruption. Imposing such a burden on judges would contribute not to principled and fearless decision-making but to intimidation.” Id., at 554 [87 S.Ct. at 1218].


 The Imbler Court specifically reserved the question “whether like or similar reasons require immunity for those aspects of the prosecutor’s responsibility that cast him in the role of an administrator or investigative officer rather than that of advocate.” 424 U.S., at 430-431 [96 S.Ct., at 995].


. The Chairman of the Committee on Unauthorized Practice or his designee was authorized on 11 October 1972 by order of the Court of Appeals en banc to request the issuance of subpoenas in connection with the duties of the Committee. App. A. to Docket Entry 11.


 . . Nor do we think that administrative enforcement proceedings may be distinguished from criminal prosecutions on the grounds that the former often turn on documentary proof. The key point is that administrative personnel, like prosecutors, “often must decide, especially in cases of wide public interest, whether to proceed to trial where there is a sharp conflict in the evidence.” Imbler, 424 U.S., at 426 n. 24 [96 S.Ct., at 993], The complexity and quantity of documentary proof that may be adduced in a full scale enforcement proceeding may make this decision even more difficult than the decision to prosecute a suspect.


. See, infra, p. 62 of 207 U.S.App.D.C., p. 812 of 643 F.2d.


. Cf. Martinez v. State, 85 Cal.App.3d 430, 149 Cal.Rptr. 519 (1978), jur. noted, Martinez v. California, 441 U.S. 960, 99 S.Ct. 2403, 60 L.Ed.2d 1064 (1979) [Absolute immunity protects state from damage actions for paroling prisoner who commits murder after release]. This case was argued in the United States Supreme Court on November 5, 1979; no decision *50had been handed down at the time this opinion was released.